Name: COMMISSION REGULATION (EC) No 177/98 of 23 January 1998 determining the extent to which applications lodged in January 1998 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  trade policy;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 19/2124. 1. 98 COMMISSION REGULATION (EC) No 177/98 of 23 January 1998 determining the extent to which applications lodged in January 1998 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the adminis- tration of certain Community tariff quotas for poultry- meat and certain other agricultural products (1), as last amended by Regulation (EC) No 1514/97 (2), and in parti- cular Article 4 (5) thereof, Whereas the applications for import licences lodged for the period 1 January to 31 March 1998 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 January to 31 March 1998 submitted under Regulation (EC) No 1431/94 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 24 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 156, 23. 6. 1994, p. 9. (2) OJ L 204, 31. 7. 1997, p. 16. ¬ ¬EN Official Journal of the European CommunitiesL 19/22 24. 1. 98 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1998 1 2,36 2 2,36 3 2,51 4 100,00 5 2,85